Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
1.	Original claims 1-20 filed 7/2/21 are present and under consideration.
2.	Drawings filed 7/2/21 are acknowledged.
3.	Claims 1-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various sequence, patent and non-patent data bases it is determined that claims drawn to a  recombinant microorganism, in which a gene encoding a glycine cleavage system transcriptional repressor, pyruvate formate lyase, or phosphoglycerate dehydrogenase is attenuated or deleted from a host microorganism having a formic acid assimilation pathway, a gene encoding an enzyme involved in a glycine cleavage system reaction is enhancely expressed in the host microorganism having the formic acid assimilation pathway, and a gene encoding formate-tetrahydrofolate ligase, methenyl tetrahydrofolate cyclohydrolase, or methylene-tetrahydrofolate dehydrogenase is introduced into the host microorganism having the formic acid assimilation pathway are unobvious and patentable over prior art of record. Each component of the claims, are well described in the specification (see examples 1-5 and Tables 1-23). The enzymes of formic acid assimilation pathway well known and numerous prior art defines the genes associated recombinant host cell constructs. The closest prior art – US Patent 11,214,816 details the specific sequences of gene encoding formate-tetrahydrofolate ligase, methenyl tetrahydrofolate cyclohydrolase, or methylene-tetrahydrofolate dehydrogenase (SEQ ID Nos. 1-3, respectively), but does not teach or make obvious the recombinant microorganism, in which a gene encoding a glycine cleavage system transcriptional repressor, pyruvate formate lyase, or phosphoglycerate dehydrogenase is attenuated or deleted from a host microorganism, nor provide motivation for one of ordinary skill in the art before the effective filing date of the claimed invention to make the present invention obvious.   
5.	Information Disclosure Statement filed 7/2/21 is acknowledged. A signed copy is provided with this Office Action.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940